Citation Nr: 1451866	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for torticollis.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946, from January 24, 1947 to February 9, 1947, and from January 1951 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in November 2013.  In May 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The Veteran presented testimony at a Board hearing in July 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand (JMR) noted that the Veteran testified (and noted in his July 2012 Brief) that the record was incomplete.  Specifically, the Veteran noted that there was a missing Form HF-57 that related to an in-service injury.  This document was cited in a July 1946 Form H-8.  However, the Form HF-57 is not in the claims file and there is no indication that any attempts have been made to locate it.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take any and all steps necessary to locate the missing Form HF-57 (cited in the Veteran's July 2012 hearing testimony, July 2012 Brief, and a July 1946 Form H-8).  All attempts to locate the record should be documented and the search should continue until it is determined that further attempts to locate it would be futile. 

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



